


Exhibit 10.14

 

[ex1014i001.jpg]

 

 

$18,000,000

 

FACILITY AGREEMENT

 

dated 20 September 2006

 

for

 

GOOD ‘N’ NATURAL LIMITED

 

as Borrower

 

with

 

JPMORGAN CHASE BANK, N.A., LONDON BRANCH

 

as Lender

 

 

--------------------------------------------------------------------------------

 

MULTICURRENCY TERM FACILITY AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

 

JPMorgan Chase Bank, N.A.
125 London Wall
London EC2Y 5AJ

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

Definitions And Interpretation

1

 

 

 

2.

The Facility

7

 

 

 

3.

Purpose

7

 

 

 

4.

Conditions Of Utilisation

7

 

 

 

5.

Utilisation

7

 

 

 

6.

Repayment

8

 

 

 

7.

Prepayment And Cancellation

8

 

 

 

8.

Interest

10

 

 

 

9.

Interest Periods

11

 

 

 

10.

Changes To The Calculation Of Interest

12

 

 

 

11.

Tax Gross Up And Indemnities

12

 

 

 

12.

Increased Costs

14

 

 

 

13.

Other Indemnities

15

 

 

 

14.

Mitigation By The Lender

16

 

 

 

15.

Costs And Expenses

17

 

 

 

16.

Representations

17

 

 

 

17.

Information Undertakings

19

 

 

 

18.

General Undertakings

20

 

 

 

19.

Events Of Default

22

 

 

 

20.

Changes To The Lender

24

 

 

 

21.

Changes To The Borrower

26

 

 

 

22.

Conduct Of Business By The Lender

26

 

 

 

23.

Payment Mechanics

26

 

 

 

24.

Set-Off

29

 

 

 

25.

Notices

29

 

 

 

26.

Calculations And Certificates

30

 

 

 

27.

Partial Invalidity

31

 

 

 

28.

Remedies And Waivers

31

 

 

 

29.

Amendments And Waivers

31

 

 

 

30.

Counterparts

31

 

 

 

31.

Governing Law

31

 

--------------------------------------------------------------------------------


 

32.

Enforcement

32

 

 

 

Schedule 1

CONDITIONS PRECEDENT

33

 

 

 

Schedule 2

REQUESTS

34

 

 

 

 

Part A Utilisation Request

34

 

Part B Selection Notice

36

 

 

 

Schedule 3

MANDATORY COST FORMULAE

38

 

 

 

Schedule 4

TIMETABLES

40

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated [                                    ] September 2006
and made between:

 

(1)                           GOOD ‘N’ NATURAL LIMITED,  a limited liability
company registered at Companies House with registered number 5907954 and with
its registered address at Samuel Ryder House, Townsend Drive, Attleborough
Fields, Nuneaton, Warwickshire, CV11 6XW as borrower (the “Borrower”); and

 

(2)                           JPMORGAN CHASE BANK, N.A., LONDON BRANCH as lender
(the “Lender”).

 

IT IS AGREED as follows:

 


1.           DEFINITIONS AND INTERPRETATION


 


1.1        DEFINITIONS


 

In this Agreement:

 

“Additional Cost Rate” has the meaning given to it in Schedule 3 (Mandatory Cost
formulae).

 

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Availability Period” means the period from and including the date of this
Agreement to and including 6 October 2006.

 

“Available Facility” means the amount of the Facility, minus:

 

(a)                                     the Base Currency Amount of any
outstanding Loans; and

 

(b)                                     in relation to any proposed Utilisation,
the Base Currency Amount of any Loans that are due to be made on or before the
proposed Utilisation Date.

 

“Base Currency” means dollars.

 

“Base Currency Amount” means, in relation to a Loan, the amount specified in the
Utilisation Request for that Loan (or, if the amount requested is not
denominated in the Base Currency, that amount converted into the Base Currency
at the Lender’s Spot Rate of Exchange on the date which is three Business Days
before the Utilisation Date or, if later, on the date the Lender receives the
Utilisation Request) adjusted to reflect any repayment (other than a repayment
arising from a change of currency), prepayment, consolidation or division of the
Loan.

 

“Break Costs” means the amount (if any) by which:

 

(a)                                     the interest which the Lender should
have received for the period from the date of receipt of all or any part of a
Loan or Unpaid Sum to the last day of

 

1

--------------------------------------------------------------------------------


 

the current Interest Period in respect of that Loan or Unpaid Sum, had the
principal amount or Unpaid Sum received been paid on the last day of that
Interest Period;

 

exceeds:

 

(b)                                     the amount which the Lender would be
able to obtain by placing an amount equal to the principal amount or Unpaid Sum
received by it on deposit with a leading bank in the Relevant Interbank Market
for a period starting on the Business Day following receipt or recovery and
ending on the last day of the current Interest Period.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and in relation to any date for payment or
purchase of any amount denominated in dollars, New York.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 19 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

“Event of Default” means any event or circumstance specified as such in
Clause 19 (Events of Default).

 

“Facility” means the term loan facility in an aggregate amount of $18,000,000
made available under this Agreement as described in Clause 2 (The Facility) to
the extent not cancelled, reduced or transferred under this Agreement.

 

“Facility Office” means the office or offices identified with the Lender’s
signature below or such other office as it may from time to time select by
notice to the Borrower as the office or offices through which it will
perform its obligations under this Agreement.

 

“Finance Document” means this Agreement and any other document designated as
such by the Lender and the Borrower.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(a)                                     moneys borrowed;

 

(b)                                     any amount raised by acceptance under
any acceptance credit facility or dematerialised equivalent;

 

(c)                                      any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument;

 

(d)                                     the amount of any liability in respect
of any lease or hire purchase contract which would, in accordance with GAAP, be
treated as a finance or capital lease;

 

2

--------------------------------------------------------------------------------


 

(e)                                      receivables sold or discounted (other
than any receivables to the extent they are sold on a non-recourse basis);

 

(f)                                       any amount raised under any other
transaction (including any forward sale or purchase agreement) having the
commercial effect of a borrowing;

 

(g)                                      any derivative transaction entered into
in connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
marked to market value shall be taken into account);

 

(h)                                     any counter-indemnity obligation in
respect of a guarantee, indemnity, bond, standby or documentary letter of credit
or any other instrument issued by a bank or financial institution;

 

(i)                                         any amount raised by the issue of
redeemable shares;

 

(j)                                        any amount of any liability under an
advance or deferred purchase agreement if one of the primary reasons behind the
entry into this agreement is to raise finance; and

 

(k)                                     (without double counting) the amount of
any liability in respect of any guarantee or indemnity for any of the items
referred to in paragraphs (a) to (j) above.

 

“GAAP” means generally accepted accounting principles in England and Wales.

 

“Guarantee” means the guarantee dated on or about the date of this Agreement,
provided by the Guarantor in favour of the Lender in relation to all of the
obligations of the Borrower under the Finance Documents.

 

“Guarantor” means NBTY, Inc. a corporation incorporated in the state of New
York, with its address at 90 Orville Drive, Bohemia, NY 11716, United States.

 

“Guarantor Credit Agreement” means the US$125,000,000 second amended and
restated credit agreement dated as of 24 July 2003 (as amended and restated on
19 December 2003 and further amended and restated as of 1 August 2005 and
further amended or restated from time to time (which shall be deemed to include
any documentation executed to refinance the credit facilities made available to
the Guarantor pursuant to such agreement)) between, inter alia, the Guarantor as
borrower, the Lender as Administrative Agent and Collateral Agent and Bank of
America, N.A. as syndication agent.

 

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).

 

3

--------------------------------------------------------------------------------


 

“Lender’s Spot Rate of Exchange” means the Lender’s spot rate of exchange for
the purchase of the relevant currency with the Base Currency in the London
foreign exchange market at or about 11:00 a.m. on a particular day.

 

“LIBOR” means in relation to any Loan and any Interest Period, the rate per
annum at which the Lender was offering to prime banks in the London Interbank
Market deposits in dollars for such period at or about 11.00 a.m. (London time)
on the Quotation Date for such Interest Period.

 

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

 

“Mandatory Cost” means the percentage rate per annum calculated by the Lender in
accordance with Schedule 3 (Mandatory Cost formulae).

 

“Margin” means 1.25 per cent. per annum.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)                                     the business, operations, property,
condition (financial or otherwise) or prospects of the Borrower;

 

(b)                                     the ability of the Borrower to
perform its obligations under the Finance Documents; or

 

(c)                                      the validity or enforceability of the
Finance Documents or the rights or remedies of the Lender under the Finance
Documents.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)                                     (subject to paragraph (c) below) if the
numerically corresponding day is not a Business Day, that period shall end on
the next Business Day in that calendar month in which that period is to end if
there is one, or if there is not, on the immediately preceding Business Day;

 

(b)                                     if there is no numerically corresponding
day in the calendar month in which that period is to end, that period shall end
on the last Business Day in that calendar month; and

 

(c)                                      if an Interest Period begins on the
last Business Day of a calendar month, that Interest Period shall end on the
last Business Day in the calendar month in which that Interest Period is to end.

 

The above rules will only apply to the last Month of any period.

 

“Optional Currency” means sterling.

 

4

--------------------------------------------------------------------------------


 

“Party” means a party to this Agreement.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:

 

(a)                                     if the currency is domestic sterling the
first day of that period;

 

(b)                                     for dollars two Business Days before the
first day of that period.

 

“Repeating Representations” means each of the representations set out in Clauses
16.1 (Status) to 16.6 (Governing law and enforcement), Clause 16.9 (No default),
sub-clause 16.10.4 of Clause 16.10 (No misleading information), Clause 16.11
(Pari passu ranking) and Clause 16.12 (No proceedings pending or threatened).

 

“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

 

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 2 (Requests) given in accordance with Clause 9 (Interest Periods).

 

“Specified Time” means a time determined in accordance with Schedule 4
(Timetables).

 

“Subsidiary” means a subsidiary within the meaning of section 736 of the
Companies Act 1985.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Taxes Act” means the Income and Corporation Taxes Act 1988.

 

“Termination Date” means 29 December 2006.

 

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

 

“Utilisation” means a utilisation of the Facility.

 

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 2 (Requests).

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 and
any other tax of a similar nature.

 


1.2        CONSTRUCTION


 


1.2.1                         UNLESS A CONTRARY INDICATION APPEARS ANY REFERENCE
IN THIS AGREEMENT TO:

 

5

--------------------------------------------------------------------------------


 

(A)                    THE “BORROWER”, THE “LENDER” OR ANY “PARTY” SHALL BE
CONSTRUED SO AS TO INCLUDE ITS SUCCESSORS IN TITLE, PERMITTED ASSIGNS AND
PERMITTED TRANSFEREES;

 

(B)                    “ASSETS” INCLUDES PRESENT AND FUTURE PROPERTIES, REVENUES
AND RIGHTS OF EVERY DESCRIPTION;

 

(C)                     A “FINANCE DOCUMENT” OR ANY OTHER AGREEMENT OR
INSTRUMENT IS A REFERENCE TO THAT FINANCE DOCUMENT OR OTHER AGREEMENT OR
INSTRUMENT AS AMENDED OR NOVATED;

 

(D)                    “INDEBTEDNESS” INCLUDES ANY OBLIGATION (WHETHER INCURRED
AS PRINCIPAL OR AS SURETY) FOR THE PAYMENT OR REPAYMENT OF MONEY, WHETHER
PRESENT OR FUTURE, ACTUAL OR CONTINGENT;

 

(E)                     A “PERSON” INCLUDES ANY PERSON, FIRM, COMPANY,
CORPORATION, GOVERNMENT, STATE OR AGENCY OF A STATE OR ANY ASSOCIATION, TRUST OR
PARTNERSHIP (WHETHER OR NOT HAVING SEPARATE LEGAL PERSONALITY) OF TWO OR MORE OF
THE FOREGOING;

 

(F)                      A “REGULATION” INCLUDES ANY REGULATION, RULE, OFFICIAL
DIRECTIVE, REQUEST OR GUIDELINE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY
GOVERNMENTAL, INTERGOVERNMENTAL OR SUPRANATIONAL BODY, AGENCY, DEPARTMENT OR
REGULATORY, SELF-REGULATORY OR OTHER AUTHORITY OR ORGANISATION;

 

(G)                     A PROVISION OF LAW IS A REFERENCE TO THAT PROVISION AS
AMENDED OR RE-ENACTED; AND

 

(H)                    A TIME OF DAY IS A REFERENCE TO LONDON TIME.

 


1.2.2                         SECTION, CLAUSE AND SCHEDULE HEADINGS ARE FOR EASE
OF REFERENCE ONLY.


 


1.2.3                         UNLESS A CONTRARY INDICATION APPEARS, A TERM USED
IN ANY OTHER FINANCE DOCUMENT OR IN ANY NOTICE GIVEN UNDER OR IN CONNECTION WITH
ANY FINANCE DOCUMENT HAS THE SAME MEANING IN THAT FINANCE DOCUMENT OR NOTICE AS
IN THIS AGREEMENT.


 


1.2.4                         A DEFAULT (OTHER THAN AN EVENT OF DEFAULT) IS
“CONTINUING” IF IT HAS NOT BEEN REMEDIED OR WAIVED AND AN EVENT OF DEFAULT IS
“CONTINUING” IF IT HAS NOT BEEN WAIVED.


 


1.3        CURRENCY SYMBOLS AND DEFINITIONS


 

“$” and “dollars” denote lawful currency of the United States of America. “£”
and “sterling” denotes lawful currency of the United Kingdom.

 


1.4        THIRD PARTY RIGHTS


 

A person who is not a Party has no right under the Contracts (Rights of Third
Parties) Act 1999 to enforce or enjoy the benefit of any term of this Agreement.

 

6

--------------------------------------------------------------------------------


 


2.           THE FACILITY


 

Subject to the terms of this Agreement, the Lender makes available to the
Borrower a multicurrency term loan facility in an aggregate amount of
$18,000,000 to be fully drawn down by the Borrower in a single Utilisation
during the Availability Period.

 


3.           PURPOSE


 


3.1        PURPOSE


 

The Borrower shall apply all amounts borrowed by it under the Facility towards
its general corporate purposes.

 


3.2        MONITORING


 

The Lender is not bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 


4.           CONDITIONS OF UTILISATION


 


4.1        INITIAL CONDITIONS PRECEDENT


 

The Borrower may not deliver a Utilisation Request unless the Lender has
received all of the documents and other evidence listed in Schedule 1
(Conditions precedent) in form and substance satisfactory to the Lender. The
Lender shall notify the Borrower promptly upon being so satisfied.

 


4.2        FURTHER CONDITIONS PRECEDENT


 


4.2.1                         THE LENDER WILL ONLY BE OBLIGED TO MAKE A LOAN
AVAILABLE TO THE BORROWER IF ON THE DATE OF THE UTILISATION REQUEST AND ON THE
PROPOSED UTILISATION DATE:


 

(A)                    NO DEFAULT IS CONTINUING OR WOULD RESULT FROM THE
PROPOSED LOAN; AND

 

(B)                    THE REPEATING REPRESENTATIONS TO BE MADE BY THE BORROWER
ARE TRUE IN ALL MATERIAL RESPECTS.

 


4.3        MAXIMUM NUMBER OF LOANS


 


4.3.1                         THE BORROWER MAY NOT DELIVER A UTILISATION REQUEST
IF, AS A RESULT OF THE PROPOSED UTILISATION, MORE THAN ONE (1) LOAN WOULD BE
OUTSTANDING.


 


4.3.2                         THE BORROWER MAY NOT REQUEST THAT A LOAN BE
DIVIDED IF, AS A RESULT OF THE PROPOSED DIVISION, MORE THAN FIVE (5) LOANS WOULD
BE OUTSTANDING.


 


5.           UTILISATION


 


5.1        DELIVERY OF A UTILISATION REQUEST


 

The Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later than the Specified Time.

 


5.2        COMPLETION OF A UTILISATION REQUEST


 


5.2.1                         EACH UTILISATION REQUEST IS IRREVOCABLE AND WILL
NOT BE REGARDED AS HAVING BEEN DULY COMPLETED UNLESS:


 

(A)                    THE PROPOSED UTILISATION DATE IS A BUSINESS DAY WITHIN
THE AVAILABILITY PERIOD;

 

7

--------------------------------------------------------------------------------


 

(B)                    THE CURRENCY AND AMOUNT OF THE UTILISATION COMPLY WITH
CLAUSE 5.3 (CURRENCY AND AMOUNT); AND

 

(C)                     THE PROPOSED INTEREST PERIOD COMPLIES WITH CLAUSE 9
(INTEREST PERIODS).

 


5.2.2                         ONLY ONE LOAN MAY BE REQUESTED IN EACH UTILISATION
REQUEST.


 


5.3        CURRENCY AND AMOUNT


 


5.3.1                         THE CURRENCY SPECIFIED IN A UTILISATION REQUEST
MUST BE THE BASE CURRENCY OR THE OPTIONAL CURRENCY.


 


5.3.2                         THE AMOUNT OF THE PROPOSED LOAN MUST BE A MINIMUM
OF $1,000,000 (OR ITS EQUIVALENT IN THE OPTIONAL CURRENCY) OR IF LESS, THE
AVAILABLE FACILITY, IN ANY EVENT SUCH THAT ITS BASE CURRENCY AMOUNT IS LESS THAN
OR EQUAL TO THE AVAILABLE FACILITY.


 


6.           REPAYMENT


 


6.1        REPAYMENT OF LOANS


 


THE BORROWER SHALL REPAY THE LOANS MADE TO IT IN FULL ON THE TERMINATION DATE.


 


7.           PREPAYMENT AND CANCELLATION


 


7.1        ILLEGALITY


 

If it becomes unlawful in any applicable jurisdiction for the Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain any Loan:

 


7.1.1                         THE LENDER SHALL PROMPTLY NOTIFY THE BORROWER UPON
BECOMING AWARE OF THAT EVENT WHEREUPON THE FACILITY WILL BE IMMEDIATELY
CANCELLED; AND


 


7.1.2                         THE BORROWER SHALL REPAY THE LOANS MADE TO THE
BORROWER ON THE LAST DAY OF THE INTEREST PERIOD FOR EACH LOAN OCCURRING AFTER
THE LENDER HAS NOTIFIED THE BORROWER OR, IF EARLIER, THE DATE SPECIFIED BY THE
LENDER IN THE NOTICE DELIVERED TO THE BORROWER.


 


7.2        CHANGE OF CONTROL


 


7.2.1                         IF THE GUARANTOR CEASES TO CONTROL THE BORROWER
DIRECTLY OR INDIRECTLY:


 

(A)                    THE BORROWER SHALL PROMPTLY NOTIFY THE LENDER UPON
BECOMING AWARE OF THAT EVENT;

 

(B)                    THE LENDER SHALL NOT BE OBLIGED TO FUND A UTILISATION;
AND

 

(C)                     THE LENDER MAY, BY NOT LESS THAN 3 DAYS NOTICE TO THE
BORROWER, CANCEL THE FACILITY AND DECLARE ALL OUTSTANDING LOANS, TOGETHER WITH
ACCRUED INTEREST, AND ALL OTHER AMOUNTS ACCRUED UNDER THE FINANCE DOCUMENTS
IMMEDIATELY DUE AND PAYABLE, WHEREUPON THE FACILITY WILL BE CANCELLED AND ALL
SUCH OUTSTANDING AMOUNTS WILL BECOME IMMEDIATELY DUE AND PAYABLE.

 

8

--------------------------------------------------------------------------------


 


7.2.2                         FOR THE PURPOSE OF SUB-CLAUSE 7.2.1 ABOVE
“CONTROL” MEANS:


 

(A)                    THE POWER (WHETHER BY WAY OF OWNERSHIP OF SHARES, PROXY,
CONTRACT, AGENCY OR OTHERWISE) TO:

 

(I)                       CAST, OR CONTROL THE CASTING OF, MORE THAN ONE-HALF OF
THE MAXIMUM NUMBER OF VOTES THAT MIGHT BE CAST AT A GENERAL MEETING OF THE
BORROWER; OR

 

(II)                    APPOINT OR REMOVE ALL, OR THE MAJORITY, OF THE DIRECTORS
OR OTHER EQUIVALENT OFFICERS OF THE BORROWER; OR

 

(III)                 GIVE DIRECTIONS WITH RESPECT TO THE OPERATING AND
FINANCIAL POLICIES OF THE BORROWER WHICH THE DIRECTORS OR OTHER EQUIVALENT
OFFICERS OF THE BORROWER ARE OBLIGED TO COMPLY WITH; OR

 

(B)                    THE HOLDING OF MORE THAN ONE-HALF OF THE ISSUED SHARE
CAPITAL OF THE BORROWER (EXCLUDING ANY PART OF THAT ISSUED SHARE CAPITAL THAT
CARRIES NO RIGHT TO PARTICIPATE BEYOND A SPECIFIED AMOUNT IN A DISTRIBUTION OF
EITHER PROFITS OR CAPITAL).

 


7.3        VOLUNTARY CANCELLATION


 

The Borrower may, if it gives the Lender not less than 2 Business Days’ (or such
shorter period as the Lender may agree) prior notice prior to the expiry of the
Availability Period, cancel the whole or any part (being a minimum amount of
$1,000,000) of the Available Facility.

 


7.4        VOLUNTARY PREPAYMENT OF LOANS


 


7.4.1                         THE BORROWER MAY, IF IT GIVES THE LENDER NOT LESS
THAN 2 BUSINESS DAYS’ (OR SUCH SHORTER PERIOD AS THE LENDER MAY AGREE) PRIOR
NOTICE, PREPAY THE WHOLE OR ANY PART OF ANY LOAN (BUT, IF IN PART, BEING AN
AMOUNT THAT REDUCES THE BASE CURRENCY AMOUNT OF THE LOAN BY A MINIMUM AMOUNT OF
$1,000,000).


 


7.4.2                         A LOAN MAY ONLY BE PREPAID AFTER THE LAST DAY OF
THE AVAILABILITY PERIOD (OR, IF EARLIER, THE DAY ON WHICH THE AVAILABLE FACILITY
IS ZERO).


 


7.5        RESTRICTIONS


 


7.5.1                         ANY NOTICE OF CANCELLATION OR PREPAYMENT GIVEN BY
ANY PARTY UNDER THIS CLAUSE 7 SHALL BE IRREVOCABLE AND, UNLESS A CONTRARY
INDICATION APPEARS IN THIS AGREEMENT, SHALL SPECIFY THE DATE OR DATES UPON WHICH
THE RELEVANT CANCELLATION OR PREPAYMENT IS TO BE MADE AND THE AMOUNT OF THAT
CANCELLATION OR PREPAYMENT.


 


7.5.2                         ANY PREPAYMENT UNDER THIS AGREEMENT SHALL BE MADE
TOGETHER WITH ACCRUED INTEREST ON THE AMOUNT PREPAID AND, SUBJECT TO ANY BREAK
COSTS, WITHOUT PREMIUM OR PENALTY.


 


7.5.3                         THE BORROWER MAY NOT REBORROW ANY PART OF THE
FACILITY WHICH IS PREPAID.

 

9

--------------------------------------------------------------------------------


 


7.5.4                         THE BORROWER SHALL NOT REPAY OR PREPAY ALL OR ANY
PART OF THE LOANS OR CANCEL ALL OR ANY PART OF THE AVAILABLE FACILITY EXCEPT AT
THE TIMES AND IN THE MANNER EXPRESSLY PROVIDED FOR IN THIS AGREEMENT.


 


7.5.5                         NO AMOUNT OF THE FACILITY CANCELLED UNDER THIS
AGREEMENT MAY BE SUBSEQUENTLY REINSTATED.


 


8.           INTEREST


 


8.1        CALCULATION OF INTEREST


 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 


8.1.1                         MARGIN;


 


8.1.2                         LIBOR; AND


 


8.1.3                         MANDATORY COST, IF ANY.


 


8.2        PAYMENT OF INTEREST


 

On the last day of each Interest Period the Borrower shall pay accrued interest
on the Loan to which that Interest Period relates (and, if the Interest Period
is longer than six Months, on the dates falling at six Monthly intervals after
the first day of the Interest Period).

 


8.3        DEFAULT INTEREST


 


8.3.1                         IF THE BORROWER FAILS TO PAY ANY AMOUNT PAYABLE BY
IT UNDER A FINANCE DOCUMENT ON ITS DUE DATE, INTEREST SHALL ACCRUE ON THE
OVERDUE AMOUNT FROM THE DUE DATE UP TO THE DATE OF ACTUAL PAYMENT (BOTH BEFORE
AND AFTER JUDGMENT) AT A RATE WHICH, SUBJECT TO SUB-CLAUSE 8.3.2 BELOW, IS ONE
PER CENT HIGHER THAN THE RATE WHICH WOULD HAVE BEEN PAYABLE IF THE OVERDUE
AMOUNT HAD, DURING THE PERIOD OF NON-PAYMENT, CONSTITUTED A LOAN IN THE CURRENCY
OF THE OVERDUE AMOUNT FOR SUCCESSIVE INTEREST PERIODS, EACH OF A DURATION
SELECTED BY THE LENDER (ACTING REASONABLY). ANY INTEREST ACCRUING UNDER THIS
CLAUSE 8.3 SHALL BE IMMEDIATELY PAYABLE BY THE BORROWER ON DEMAND BY THE LENDER.


 


8.3.2                         IF ANY OVERDUE AMOUNT CONSISTS OF ALL OR PART OF A
LOAN WHICH BECAME DUE ON A DAY WHICH WAS NOT THE LAST DAY OF AN INTEREST PERIOD
RELATING TO THAT LOAN:


 

(A)                    THE FIRST INTEREST PERIOD FOR THAT OVERDUE AMOUNT SHALL
HAVE A DURATION EQUAL TO THE UNEXPIRED PORTION OF THE CURRENT INTEREST PERIOD
RELATING TO THAT LOAN; AND

 

(B)                    THE RATE OF INTEREST APPLYING TO THE OVERDUE AMOUNT
DURING THAT FIRST INTEREST PERIOD SHALL BE ONE PER CENT. HIGHER THAN THE RATE
WHICH WOULD HAVE APPLIED IF THE OVERDUE AMOUNT HAD NOT BECOME DUE.

 


8.3.3                         DEFAULT INTEREST (IF UNPAID) ARISING ON AN OVERDUE
AMOUNT WILL BE COMPOUNDED WITH THE OVERDUE AMOUNT AT THE END OF EACH INTEREST
PERIOD APPLICABLE TO THAT OVERDUE AMOUNT BUT WILL REMAIN IMMEDIATELY DUE AND
PAYABLE.

 

10

--------------------------------------------------------------------------------


 


8.4        NOTIFICATION OF RATES OF INTEREST


 

The Lender shall promptly notify the Borrower of the determination of a rate of
interest under this Agreement.

 


9.           INTEREST PERIODS


 


9.1        SELECTION OF INTEREST PERIODS


 


9.1.1                         THE BORROWER MAY SELECT AN INTEREST PERIOD FOR A
LOAN IN THE UTILISATION REQUEST FOR THAT LOAN OR (IF THE LOAN HAS ALREADY BEEN
BORROWED) IN A SELECTION NOTICE.


 


9.1.2                         EACH SELECTION NOTICE FOR A LOAN IS IRREVOCABLE
AND MUST BE DELIVERED TO THE LENDER BY THE BORROWER NOT LATER THAN THE SPECIFIED
TIME.


 


9.1.3                         IF THE BORROWER FAILS TO DELIVER A SELECTION
NOTICE TO THE LENDER IN ACCORDANCE WITH SUB-CLAUSE 9.1.2 ABOVE, THE RELEVANT
INTEREST PERIOD WILL, SUBJECT TO CLAUSE 9.2 (CHANGES TO INTEREST PERIODS), BE
ONE MONTH.


 


9.1.4                         SUBJECT TO THIS CLAUSE 9, THE BORROWER MAY SELECT
AN INTEREST PERIOD OF ONE, THREE OR SIX MONTHS OR ANY OTHER PERIOD AGREED
BETWEEN THE BORROWER AND THE LENDER.


 


9.1.5                         AN INTEREST PERIOD FOR A LOAN SHALL NOT EXTEND
BEYOND THE TERMINATION DATE.


 


9.1.6                         EACH INTEREST PERIOD FOR A LOAN SHALL START ON THE
UTILISATION DATE OR (IF ALREADY MADE) ON THE LAST DAY OF ITS PRECEDING INTEREST
PERIOD.


 


9.2        NON-BUSINESS DAYS


 

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 


9.3        CONSOLIDATION AND DIVISION OF LOANS


 


9.3.1                         SUBJECT TO SUB-CLAUSE 9.3.2 BELOW, IF TWO OR MORE
INTEREST PERIODS:


 

(A)                    RELATE TO LOANS IN THE SAME CURRENCY; AND

 

(B)                    END ON THE SAME DATE;

 

those Loans will, unless the Borrower specifies to the contrary in the Selection
Notice for the next Interest Period, be consolidated into, and treated as, a
single Loan on the last day of the Interest Period.

 


9.3.2                         SUBJECT TO CLAUSE 4.3 (MAXIMUM NUMBER OF LOANS),
IF THE BORROWER REQUESTS IN A SELECTION NOTICE THAT A LOAN BE DIVIDED INTO TWO
OR MORE LOANS OF THE SAME CURRENCY, THAT LOAN WILL, ON THE LAST DAY OF ITS
INTEREST PERIOD, BE SO DIVIDED.

 

11

--------------------------------------------------------------------------------


 


10.        CHANGES TO THE CALCULATION OF INTEREST


 


10.1      MARKET DISRUPTION


 


10.1.1                  IF A MARKET DISRUPTION EVENT OCCURS IN RELATION TO A
LOAN FOR ANY INTEREST PERIOD, THEN THE RATE OF INTEREST ON THAT LOAN FOR THE
INTEREST PERIOD SHALL BE THE PERCENTAGE RATE PER ANNUM WHICH IS THE SUM OF:


 

(A)                    THE MARGIN;

 

(B)                    THE RATE NOTIFIED TO THE BORROWER BY THE LENDER AS SOON
AS PRACTICABLE AND IN ANY EVENT BEFORE INTEREST IS DUE TO BE PAID IN RESPECT OF
THAT INTEREST PERIOD, TO BE THAT WHICH EXPRESSES AS A PERCENTAGE RATE PER ANNUM
THE COST TO THE LENDER OF FUNDING THAT LOAN FROM WHATEVER SOURCE IT
MAY REASONABLY SELECT; AND

 

(C)                     THE MANDATORY COST, IF ANY.

 


10.1.2                  IN THIS AGREEMENT “MARKET DISRUPTION EVENT” MEANS BEFORE
CLOSE OF BUSINESS IN LONDON ON THE QUOTATION DAY FOR THE RELEVANT INTEREST
PERIOD, THE LENDER DETERMINES THAT THE COST TO IT OF OBTAINING MATCHING DEPOSITS
IN THE RELEVANT INTERBANK MARKET WOULD BE IN EXCESS OF LIBOR.


 


10.2      ALTERNATIVE BASIS OF INTEREST OR FUNDING


 


10.2.1                  IF A MARKET DISRUPTION EVENT OCCURS AND THE LENDER OR
THE BORROWER SO REQUIRES, THE LENDER AND THE BORROWER SHALL ENTER INTO
NEGOTIATIONS (FOR A PERIOD OF NOT MORE THAN THIRTY DAYS) WITH A VIEW TO AGREEING
A SUBSTITUTE BASIS FOR DETERMINING THE RATE OF INTEREST.


 


10.2.2                  ANY ALTERNATIVE BASIS AGREED PURSUANT TO SUB-CLAUSE
10.2.1 ABOVE SHALL BE BINDING ON ALL PARTIES.


 


10.3      BREAK COSTS


 

The Borrower shall, within three Business Days of demand by the Lender, pay to
the Lender its Break Costs attributable to all or any part of a Loan or Unpaid
Sum being paid by the Borrower on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum.

 


11.        TAX GROSS UP AND INDEMNITIES


 


11.1      DEFINITIONS


 


11.1.1                  IN THIS AGREEMENT:


 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

 


11.1.2                  UNLESS A CONTRARY INDICATION APPEARS, IN THIS CLAUSE 11
A REFERENCE TO “DETERMINES” OR “DETERMINED” MEANS A DETERMINATION MADE IN THE
ABSOLUTE DISCRETION OF THE PERSON MAKING THE DETERMINATION.

 

12

--------------------------------------------------------------------------------


 


11.2      TAX GROSS-UP


 


11.2.1                  THE BORROWER SHALL MAKE ALL PAYMENTS TO BE MADE BY IT
WITHOUT ANY TAX DEDUCTION, UNLESS A TAX DEDUCTION IS REQUIRED BY LAW.


 


11.2.2                  THE BORROWER SHALL PROMPTLY UPON BECOMING AWARE THAT IT
MUST MAKE A TAX DEDUCTION (OR THAT THERE IS ANY CHANGE IN THE RATE OR THE BASIS
OF A TAX DEDUCTION) NOTIFY THE LENDER ACCORDINGLY.


 


11.2.3                  IF A TAX DEDUCTION IS REQUIRED BY LAW TO BE MADE BY THE
BORROWER, THE AMOUNT OF THE PAYMENT DUE FROM THE BORROWER SHALL BE INCREASED TO
AN AMOUNT WHICH (AFTER MAKING ANY TAX DEDUCTION) LEAVES AN AMOUNT EQUAL TO THE
PAYMENT WHICH WOULD HAVE BEEN DUE IF NO TAX DEDUCTION HAD BEEN REQUIRED.


 


11.2.4                  IF THE BORROWER IS REQUIRED TO MAKE A TAX DEDUCTION, THE
BORROWER SHALL MAKE THAT TAX DEDUCTION AND ANY PAYMENT REQUIRED IN CONNECTION
WITH THAT TAX DEDUCTION WITHIN THE TIME ALLOWED AND IN THE MINIMUM AMOUNT
REQUIRED BY LAW.


 


11.2.5                  WITHIN THIRTY DAYS OF MAKING EITHER A TAX DEDUCTION OR
ANY PAYMENT REQUIRED IN CONNECTION WITH THAT TAX DEDUCTION, THE BORROWER SHALL
DELIVER TO THE LENDER EVIDENCE REASONABLY SATISFACTORY TO THE LENDER THAT THE
TAX DEDUCTION HAS BEEN MADE OR (AS APPLICABLE) ANY APPROPRIATE PAYMENT PAID TO
THE RELEVANT TAXING AUTHORITY.


 


11.3      TAX INDEMNITY


 


11.3.1                  THE BORROWER SHALL (WITHIN THREE BUSINESS DAYS OF DEMAND
BY THE LENDER) PAY TO THE LENDER AN AMOUNT EQUAL TO THE LOSS, LIABILITY OR COST
WHICH THE LENDER DETERMINES WILL BE OR HAS BEEN (DIRECTLY OR INDIRECTLY)
SUFFERED FOR OR ON ACCOUNT OF TAX BY THE LENDER IN RESPECT OF A FINANCE
DOCUMENT.


 


11.3.2                  SUB-CLAUSE 11.3.1 ABOVE SHALL NOT APPLY:


 

(A)                    WITH RESPECT TO ANY TAX ASSESSED ON THE LENDER:

 

(I)                       UNDER THE LAW OF THE JURISDICTION IN WHICH THE LENDER
IS INCORPORATED OR, IF DIFFERENT, THE JURISDICTION (OR JURISDICTIONS) IN WHICH
THE LENDER IS TREATED AS RESIDENT FOR TAX PURPOSES; OR

 

(II)                    UNDER THE LAW OF THE JURISDICTION IN WHICH THE LENDER’S
FACILITY OFFICE IS LOCATED IN RESPECT OF AMOUNTS RECEIVED OR RECEIVABLE IN THAT
JURISDICTION,

 

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by the
Lender; or

 

13

--------------------------------------------------------------------------------


 

(B)                    TO THE EXTENT A LOSS, LIABILITY OR COST IS COMPENSATED
FOR BY AN INCREASED PAYMENT UNDER CLAUSE 11.2 (TAX
GROSS-UP).

 


11.3.3                  IF THE LENDER MAKES OR INTENDS TO MAKE A CLAIM UNDER
SUB-CLAUSE 11.3.1 ABOVE, THE LENDER SHALL PROMPTLY NOTIFY THE BORROWER OF THE
EVENT WHICH WILL GIVE, OR HAS GIVEN, RISE TO THE CLAIM.


 


11.4      STAMP TAXES


 

The Borrower shall pay and, within three Business Days of demand, indemnify the
Lender against any cost, loss or liability that the Lender incurs in relation to
all stamp duty, registration and other similar Taxes payable in respect of any
Finance Document.

 


11.5      VALUE ADDED TAX


 


11.5.1                  ALL AMOUNTS SET OUT, OR EXPRESSED TO BE PAYABLE UNDER A
FINANCE DOCUMENT BY THE BORROWER TO THE LENDER WHICH (IN WHOLE OR IN PART)
CONSTITUTE THE CONSIDERATION FOR VAT PURPOSES SHALL BE DEEMED TO BE EXCLUSIVE OF
ANY VAT WHICH IS CHARGEABLE ON SUCH SUPPLY, AND ACCORDINGLY, SUBJECT TO
SUB-CLAUSE 11.5.2 BELOW, IF VAT IS CHARGEABLE ON ANY SUPPLY MADE BY THE LENDER
TO THE BORROWER UNDER A FINANCE DOCUMENT, THE BORROWER SHALL PAY TO THE LENDER
(IN ADDITION TO AND AT THE SAME TIME AS PAYING THE CONSIDERATION) AN AMOUNT
EQUAL TO THE AMOUNT OF THE VAT (AND THE LENDER SHALL PROMPTLY PROVIDE AN
APPROPRIATE VAT INVOICE TO THE BORROWER).


 


11.5.2                  WHERE A FINANCE DOCUMENT REQUIRES THE BORROWER TO
REIMBURSE THE LENDER FOR ANY COSTS OR EXPENSES, THE BORROWER SHALL ALSO AT THE
SAME TIME PAY AND INDEMNIFY THE LENDER AGAINST ALL VAT INCURRED BY THE LENDER IN
RESPECT OF THE COSTS OR EXPENSES TO THE EXTENT THAT THE LENDER REASONABLY
DETERMINES THAT NEITHER IT NOR ANY OTHER MEMBER OF ANY GROUP OF WHICH IT IS A
MEMBER FOR VAT PURPOSES IS ENTITLED TO CREDIT OR REPAYMENT FROM THE RELEVANT TAX
AUTHORITY IN RESPECT OF THE VAT.


 


12.        INCREASED COSTS


 


12.1      INCREASED COSTS


 


12.1.1                  SUBJECT TO CLAUSE 12.3 (EXCEPTIONS) THE BORROWER SHALL,
WITHIN THREE BUSINESS DAYS OF A DEMAND BY THE LENDER, PAY FOR THE ACCOUNT OF THE
LENDER THE AMOUNT OF ANY INCREASED COSTS INCURRED BY THE LENDER OR ANY OF ITS
AFFILIATES AS A RESULT OF (A) THE INTRODUCTION OF OR ANY CHANGE IN (OR IN THE
INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY LAW OR REGULATION OR
(B) COMPLIANCE WITH ANY LAW OR REGULATION MADE AFTER THE DATE OF THIS AGREEMENT.


 


12.1.2                  IN THIS AGREEMENT “INCREASED COSTS” MEANS:


 

(A)                    A REDUCTION IN THE RATE OF RETURN FROM THE FACILITY OR ON
THE LENDER’S (OR ITS AFFILIATE’S) OVERALL CAPITAL;

 

(B)                    AN ADDITIONAL OR INCREASED COST; OR

 

14

--------------------------------------------------------------------------------


 

(C)                     A REDUCTION OF ANY AMOUNT DUE AND PAYABLE UNDER ANY
FINANCE DOCUMENT,

 

which is incurred or suffered by the Lender or any of its Affiliates to the
extent that it is attributable to the Lender having entered into a commitment or
funding or performing its obligations under any Finance Document.

 


12.2      INCREASED COST CLAIMS


 

If the Lender intends to make a claim pursuant to Clause 12.1 (Increased costs),
the Lender shall promptly notify the Borrower.

 


12.3      EXCEPTIONS


 


12.3.1                  CLAUSE 12.1 (INCREASED COSTS) DOES NOT APPLY TO THE
EXTENT ANY INCREASED COST IS:


 

(A)                    ATTRIBUTABLE TO A TAX DEDUCTION REQUIRED BY LAW TO BE
MADE BY THE BORROWER;

 

(B)                    COMPENSATED FOR BY CLAUSE 11.3 (TAX INDEMNITY) (OR WOULD
HAVE BEEN COMPENSATED FOR UNDER CLAUSE 11.3 (TAX INDEMNITY) BUT WAS NOT SO
COMPENSATED SOLELY BECAUSE ANY OF THE EXCLUSIONS IN SUB-CLAUSE 11.3.2 OF CLAUSE
11.3 (TAX INDEMNITY) APPLIED);

 

(C)                     COMPENSATED FOR BY THE PAYMENT OF THE MANDATORY COST; OR

 

(D)                    ATTRIBUTABLE TO THE WILFUL BREACH BY THE LENDER OR ITS
AFFILIATES OF ANY LAW OR REGULATION.

 


12.3.2                  IN THIS CLAUSE 12.3, A REFERENCE TO A “TAX DEDUCTION”
HAS THE SAME MEANING GIVEN TO THE TERM IN CLAUSE 11.1 (DEFINITIONS).


 


13.        OTHER INDEMNITIES


 


13.1      CURRENCY INDEMNITY


 


13.1.1                  IF ANY SUM DUE FROM THE BORROWER UNDER THE FINANCE
DOCUMENTS (A “SUM”), OR ANY ORDER, JUDGMENT OR AWARD GIVEN OR MADE IN RELATION
TO A SUM, HAS TO BE CONVERTED FROM THE CURRENCY (THE “FIRST CURRENCY”) IN WHICH
THAT SUM IS PAYABLE INTO ANOTHER CURRENCY (THE “SECOND CURRENCY”) FOR THE
PURPOSE OF:


 

(A)                    MAKING OR FILING A CLAIM OR PROOF AGAINST THE BORROWER;

 

(B)                    OBTAINING OR ENFORCING AN ORDER, JUDGMENT OR AWARD IN
RELATION TO ANY LITIGATION OR ARBITRATION PROCEEDINGS,

 

the Borrower shall as an independent obligation, within three Business Days of
demand, indemnify the Lender against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (i) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (ii) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.

 

15

--------------------------------------------------------------------------------


 


13.1.2                  THE BORROWER WAIVES ANY RIGHT IT MAY HAVE IN ANY
JURISDICTION TO PAY ANY AMOUNT UNDER THE FINANCE DOCUMENTS IN A CURRENCY OR
CURRENCY UNIT OTHER THAN THAT IN WHICH IT IS EXPRESSED TO BE PAYABLE.


 


13.2      OTHER INDEMNITIES


 


13.2.1                  THE BORROWER SHALL, WITHIN THREE BUSINESS DAYS OF
DEMAND, INDEMNIFY THE LENDER AGAINST ANY COST, LOSS OR LIABILITY INCURRED BY THE
LENDER AS A RESULT OF:


 

(A)                    THE OCCURRENCE OF ANY EVENT OF DEFAULT;

 

(B)                    A FAILURE BY THE BORROWER TO PAY ANY AMOUNT DUE UNDER A
FINANCE DOCUMENT ON ITS DUE DATE;

 

(C)                     FUNDING, OR MAKING ARRANGEMENTS TO FUND, A LOAN
REQUESTED BY THE BORROWER IN A UTILISATION REQUEST BUT NOT MADE BY REASON OF THE
OPERATION OF ANY ONE OR MORE OF THE PROVISIONS OF THIS AGREEMENT (OTHER THAN BY
REASON OF DEFAULT OR NEGLIGENCE BY THE LENDER); OR

 

(D)                    A LOAN (OR PART OF A LOAN) NOT BEING PREPAID IN
ACCORDANCE WITH A NOTICE OF PREPAYMENT GIVEN BY THE BORROWER.

 


13.2.2                  THE BORROWER SHALL PROMPTLY INDEMNIFY THE LENDER AGAINST
ANY COST, LOSS OR LIABILITY INCURRED BY THE LENDER (ACTING REASONABLY) AS A
RESULT OF:


 

(A)                    INVESTIGATING ANY EVENT WHICH IT REASONABLY BELIEVES IS A
DEFAULT; OR

 

(B)                    ACTING OR RELYING ON ANY NOTICE, REQUEST OR INSTRUCTION
WHICH IT REASONABLY BELIEVES TO BE GENUINE, CORRECT AND APPROPRIATELY
AUTHORISED.

 


14.        MITIGATION BY THE LENDER


 


14.1      MITIGATION


 


14.1.1                  THE LENDER SHALL, IN CONSULTATION WITH THE BORROWER,
TAKE ALL REASONABLE STEPS TO MITIGATE ANY CIRCUMSTANCES WHICH ARISE AND WHICH
WOULD RESULT IN ANY AMOUNT BECOMING PAYABLE UNDER OR PURSUANT TO, OR CANCELLED
PURSUANT TO, ANY OF CLAUSE 7.1 (ILLEGALITY), CLAUSE 11 (TAX GROSS-UP AND
INDEMNITIES), CLAUSE 12 (INCREASED COSTS) OR PARAGRAPH 3 OF SCHEDULE 3
(MANDATORY COST FORMULAE) INCLUDING (BUT NOT LIMITED TO) TRANSFERRING ITS RIGHTS
AND OBLIGATIONS UNDER THE FINANCE DOCUMENTS TO ANOTHER AFFILIATE OR FACILITY
OFFICE.


 


14.1.2                  SUB-CLAUSE 14.1.1 ABOVE DOES NOT IN ANY WAY LIMIT THE
OBLIGATIONS OF THE BORROWER UNDER THE FINANCE DOCUMENTS.


 


14.2      LIMITATION OF LIABILITY


 


14.2.1                  THE BORROWER SHALL INDEMNIFY THE LENDER FOR ALL COSTS
AND EXPENSES REASONABLY INCURRED BY THE LENDER AS A RESULT OF STEPS TAKEN BY IT
UNDER CLAUSE 14.1 (MITIGATION).

 

16

--------------------------------------------------------------------------------


 


14.2.2                  THE LENDER IS NOT OBLIGED TO TAKE ANY STEPS UNDER CLAUSE
14.1 (MITIGATION) IF, IN THE OPINION OF THE LENDER (ACTING REASONABLY), TO DO SO
MIGHT BE PREJUDICIAL TO IT.


 


15.        COSTS AND EXPENSES


 


15.1      TRANSACTION EXPENSES


 

The Borrower shall promptly on demand pay the Lender the amount of all costs and
expenses (including legal fees) reasonably incurred by it in connection with the
negotiation, preparation, printing and execution of:

 


15.1.1                  THIS AGREEMENT AND ANY OTHER DOCUMENTS REFERRED TO IN
THIS AGREEMENT; AND


 


15.1.2                  ANY OTHER FINANCE DOCUMENTS EXECUTED AFTER THE DATE OF
THIS AGREEMENT.


 


15.2      AMENDMENT COSTS


 

If:

 


15.2.1                  THE BORROWER REQUESTS AN AMENDMENT, WAIVER OR CONSENT;
OR


 


15.2.2                  AN AMENDMENT IS REQUIRED PURSUANT TO CLAUSE 23.8 (CHANGE
OF CURRENCY),


 

the Borrower shall, within three Business Days of demand, reimburse the Lender
for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Lender in responding to, evaluating, negotiating or complying
with that request or requirement.

 


15.3      ENFORCEMENT COSTS


 

The Borrower shall, within three Business Days of demand, pay to the Lender the
amount of all costs and expenses (including legal fees) incurred by the Lender
in connection with the enforcement of, or the preservation of any rights under,
any Finance Document.

 


16.        REPRESENTATIONS


 

The Borrower makes the representations and warranties set out in this Clause 16
to the Lender on the date of this Agreement.

 


16.1      STATUS


 


16.1.1                  IT IS A LIMITED LIABILITY COMPANY, DULY INCORPORATED AND
VALIDLY EXISTING UNDER THE LAWS OF ENGLAND AND WALES.


 


16.1.2                  IT HAS THE POWER TO OWN ITS ASSETS AND CARRY ON ITS
BUSINESS AS IT IS BEING CONDUCTED.


 


16.2      BINDING OBLIGATIONS


 

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable obligations.

 

17

--------------------------------------------------------------------------------


 


16.3      NON-CONFLICT WITH OTHER OBLIGATIONS


 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 


16.3.1                  ANY LAW OR REGULATION APPLICABLE TO IT;


 


16.3.2                  ITS CONSTITUTIONAL DOCUMENTS; OR


 


16.3.3                  ANY AGREEMENT OR INSTRUMENT BINDING UPON IT OR ANY OF
ITS ASSETS.


 


16.4      POWER AND AUTHORITY


 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

 


16.5      VALIDITY AND ADMISSIBILITY IN EVIDENCE


 

All Authorisations required or desirable:

 


16.5.1                  TO ENABLE IT LAWFULLY TO ENTER INTO, EXERCISE ITS RIGHTS
AND COMPLY WITH ITS OBLIGATIONS IN THE FINANCE DOCUMENTS TO WHICH IT IS A PARTY;
AND


 


16.5.2                  TO MAKE THE FINANCE DOCUMENTS TO WHICH IT IS A PARTY
ADMISSIBLE IN EVIDENCE IN ENGLAND AND WALES,


 

have been obtained or effected and are in full force and effect.

 


16.6      GOVERNING LAW AND ENFORCEMENT


 


16.6.1                  THE CHOICE OF ENGLISH LAW AS THE GOVERNING LAW OF THE
FINANCE DOCUMENTS WILL BE RECOGNISED AND ENFORCED IN ENGLAND AND WALES.


 


16.6.2                  ANY JUDGMENT OBTAINED IN ENGLAND IN RELATION TO A
FINANCE DOCUMENT WILL BE RECOGNISED AND ENFORCED IN ENGLAND AND WALES.


 


16.7      DEDUCTION OF TAX


 

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

 


16.8      NO FILING OR STAMP TAXES


 

Under the laws of England and Wales it is not necessary that the Finance
Documents be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to the Finance Documents or the transactions contemplated by the
Finance Documents.

 


16.9      NO DEFAULT


 


16.9.1                  NO EVENT OF DEFAULT IS CONTINUING OR MIGHT REASONABLY BE
EXPECTED TO RESULT FROM THE MAKING OF ANY UTILISATION.


 


16.9.2                  NO OTHER EVENT OR CIRCUMSTANCE IS OUTSTANDING WHICH
CONSTITUTES A DEFAULT UNDER ANY OTHER AGREEMENT OR INSTRUMENT WHICH IS BINDING
ON IT OR TO WHICH ITS ASSETS ARE SUBJECT WHICH MIGHT HAVE A MATERIAL ADVERSE
EFFECT.

 

18

--------------------------------------------------------------------------------


 


16.10    NO MISLEADING INFORMATION


 


16.10.1           ANY FACTUAL INFORMATION PROVIDED TO THE LENDER PRIOR TO THE
DATE OF THIS AGREEMENT BY THE BORROWER WAS TRUE AND ACCURATE IN ALL MATERIAL
RESPECTS AS AT THE DATE IT WAS PROVIDED OR AS AT THE DATE (IF ANY) AT WHICH IT
IS STATED.


 


16.10.2           ALL FINANCIAL PROJECTIONS PROVIDED TO THE LENDER PRIOR TO THE
DATE OF THIS AGREEMENT BY THE BORROWER HAVE BEEN PREPARED ON THE BASIS OF RECENT
HISTORICAL INFORMATION AND ON THE BASIS OF REASONABLE ASSUMPTIONS.


 


16.10.3           NOTHING HAS OCCURRED OR BEEN OMITTED FROM ANY FACTUAL
INFORMATION AND NO INFORMATION HAS BEEN GIVEN OR WITHHELD THAT RESULTS IN THE
INFORMATION PROVIDED TO THE LENDER PRIOR TO THE DATE OF THIS AGREEMENT BEING
UNTRUE OR MISLEADING IN ANY MATERIAL RESPECT.


 


16.10.4           ALL WRITTEN INFORMATION (OTHER THAN THE INFORMATION PROVIDED
PURSUANT TO SUB-CLAUSES 16.10.1 TO 16.10.3 ABOVE) SUPPLIED BY IT IS TRUE,
COMPLETE AND ACCURATE IN ALL MATERIAL RESPECTS AS AT THE DATE IT WAS GIVEN AND
IS NOT MISLEADING IN ANY RESPECT.


 


16.11    PARI PASSU RANKING


 

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 


16.12    NO PROCEEDINGS PENDING OR THREATENED


 

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect have (to the best of its knowledge
and belief) been started or threatened against it.

 


16.13    REPETITION


 

The Repeating Representations are deemed to be made by the Borrower (by
reference to the facts and circumstances then existing) on the date of each
Utilisation Request and the first day of each Interest Period.

 


17.        INFORMATION UNDERTAKINGS


 

The undertakings in this Clause 17 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any commitment is in force.

 


17.1      INFORMATION: MISCELLANEOUS


 

The Borrower shall supply to the Lender:

 


17.1.1                  ALL DOCUMENTS DISPATCHED BY THE BORROWER TO ITS
SHAREHOLDERS (OR ANY CLASS OF THEM) OR ITS CREDITORS GENERALLY AT THE SAME TIME
AS THEY ARE DISPATCHED;


 


17.1.2                  PROMPTLY UPON BECOMING AWARE OF THEM, THE DETAILS OF ANY
LITIGATION, ARBITRATION OR ADMINISTRATIVE PROCEEDINGS WHICH ARE CURRENT,
THREATENED OR

 

19

--------------------------------------------------------------------------------


 


PENDING AGAINST IT, AND WHICH MIGHT, IF ADVERSELY DETERMINED, HAVE A MATERIAL
ADVERSE EFFECT; AND


 


17.1.3                  PROMPTLY, SUCH FURTHER INFORMATION REGARDING THE
FINANCIAL CONDITION, BUSINESS AND OPERATIONS OF THE BORROWER AS THE LENDER
MAY REASONABLY REQUEST.


 


17.2      NOTIFICATION OF DEFAULT


 


17.2.1                  THE BORROWER SHALL NOTIFY THE LENDER OF ANY DEFAULT (AND
THE STEPS, IF ANY, BEING TAKEN TO REMEDY IT) PROMPTLY UPON BECOMING AWARE OF ITS
OCCURRENCE.


 


17.2.2                  PROMPTLY UPON A REQUEST BY THE LENDER, THE BORROWER
SHALL SUPPLY TO THE LENDER A CERTIFICATE SIGNED BY TWO OF ITS DIRECTORS OR
SENIOR OFFICERS ON ITS BEHALF CERTIFYING THAT NO DEFAULT IS CONTINUING (OR IF A
DEFAULT IS CONTINUING, SPECIFYING THE DEFAULT AND THE STEPS, IF ANY, BEING TAKEN
TO REMEDY IT).


 


17.3      “KNOW YOUR CUSTOMER” CHECKS


 

If:

 


17.3.1                  THE INTRODUCTION OF OR ANY CHANGE IN (OR IN THE
INTERPRETATION, ADMINISTRATION OR APPLICATION OF) ANY LAW OR REGULATION MADE
AFTER THE DATE OF THIS AGREEMENT;


 


17.3.2                  ANY CHANGE IN THE STATUS OF THE BORROWER OR THE
COMPOSITION OF THE SHAREHOLDERS OF THE BORROWER AFTER THE DATE OF THIS
AGREEMENT; OR


 


17.3.3                  A PROPOSED ASSIGNMENT BY THE LENDER OF ANY OF ITS RIGHTS
UNDER THIS AGREEMENT,


 

obliges the Lender (or, in the case of sub-clause 17.3.3 above, any prospective
new Lender) to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, the Borrower shall promptly upon the request of the Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Lender (for itself or, in the case of the event
described in sub-clause 17.3.3 above, on behalf of any prospective new Lender)
in order for the Lender or, in the case of the event described in sub-clause
17.3.3 above, any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the transactions contemplated in
the Finance Documents.

 


18.        GENERAL UNDERTAKINGS


 

The undertakings in this Clause 18 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any commitment is in force.

 


18.1      AUTHORISATIONS


 

The Borrower shall promptly:

 


18.1.1                  OBTAIN, COMPLY WITH AND DO ALL THAT IS NECESSARY TO
MAINTAIN IN FULL FORCE AND EFFECT; AND

 

20

--------------------------------------------------------------------------------


 


18.1.2                  SUPPLY CERTIFIED COPIES TO THE LENDER OF,


 

any Authorisation required under any law or regulation of England and Wales to
enable it to perform its obligations under the Finance Documents and to ensure
the legality, validity, enforceability or admissibility in evidence in its
jurisdiction of incorporation of any Finance Document.

 


18.2      COMPLIANCE WITH LAWS


 

The Borrower shall comply in all respects with all laws to which it may be
subject, if failure so to comply would materially impair its ability to
perform its obligations under the Finance Documents.

 


18.3      NEGATIVE PLEDGE


 


18.3.1                  THE BORROWER SHALL NOT CREATE OR PERMIT TO SUBSIST ANY
SECURITY OVER ANY OF ITS ASSETS.


 


18.3.2                  THE BORROWER SHALL NOT:


 

(A)                    SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS
ON TERMS WHEREBY THEY ARE OR MAY BE LEASED TO OR RE-ACQUIRED BY THE BORROWER;

 

(B)                    SELL, TRANSFER OR OTHERWISE DISPOSE OF ANY OF ITS
RECEIVABLES ON RECOURSE TERMS;

 

(C)                     ENTER INTO ANY ARRANGEMENT UNDER WHICH MONEY OR THE
BENEFIT OF A BANK OR OTHER ACCOUNT MAY BE APPLIED, SET-OFF OR MADE SUBJECT TO A
COMBINATION OF ACCOUNTS; OR

 

(D)                    ENTER INTO ANY OTHER PREFERENTIAL ARRANGEMENT HAVING A
SIMILAR EFFECT,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 


18.4      MERGER


 

The Borrower shall not enter into any amalgamation, demerger, merger or
corporate reconstruction.

 


18.5      CHANGE OF BUSINESS


 

The Borrower shall procure that no substantial change is made to the general
nature of the business of the Borrower from that carried on at the date of this
Agreement.

 


18.6      INSURANCE


 

The Borrower shall maintain insurances on and in relation to its business and
assets with reputable underwriters or insurance companies against those risks
and to the extent as is usual for companies carrying on the same or
substantially similar business.

 


18.7      TAXATION


 

The Borrower shall duly and punctually pay and discharge all Taxes imposed upon
it or its assets within the time period allowed without incurring penalties
(except to the

 

21

--------------------------------------------------------------------------------


 

extent that (a) such payment is being contested in good faith, (b) adequate
reserves are being maintained for those Taxes and (c) such payment can be
lawfully withheld).

 


19.        EVENTS OF DEFAULT


 

Each of the events or circumstances set out in Clause 19 is an Event of Default.

 


19.1      NON-PAYMENT


 


THE BORROWER DOES NOT PAY ON THE DUE DATE ANY AMOUNT PAYABLE PURSUANT TO A
FINANCE DOCUMENT AT THE PLACE AT AND IN THE CURRENCY IN WHICH IT IS EXPRESSED TO
BE PAYABLE UNLESS ITS FAILURE TO PAY IS CAUSED BY ADMINISTRATIVE OR TECHNICAL
ERROR AND PAYMENT IS MADE WITHIN 2 BUSINESS DAYS OF ITS DUE DATE.


 


19.2      OTHER OBLIGATIONS


 


19.2.1                  THE BORROWER DOES NOT COMPLY WITH ANY PROVISION OF THE
FINANCE DOCUMENTS (OTHER THAN THOSE REFERRED TO IN CLAUSE 19.1 (NON-PAYMENT).


 


19.2.2                  NO EVENT OF DEFAULT UNDER SUB-CLAUSE 19.2.1 ABOVE WILL
OCCUR IF THE FAILURE TO COMPLY IS CAPABLE OF REMEDY AND IS REMEDIED WITHIN 10
BUSINESS DAYS OF THE LENDER GIVING NOTICE TO THE BORROWER OR THE BORROWER
BECOMING AWARE OF THE FAILURE TO COMPLY.


 


19.3      MISREPRESENTATION


 

Any representation or statement made or deemed to be made by the Borrower in the
Finance Documents or any other document delivered by or on behalf of the
Borrower under or in connection with any Finance Document is or proves to have
been incorrect or misleading in any material respect when made or deemed to be
made.

 


19.4      CROSS DEFAULT


 


19.4.1                  ANY FINANCIAL INDEBTEDNESS OF THE BORROWER IS NOT PAID
WHEN DUE NOR WITHIN ANY ORIGINALLY APPLICABLE GRACE PERIOD.


 


19.4.2                  ANY FINANCIAL INDEBTEDNESS OF THE BORROWER IS DECLARED
TO BE OR OTHERWISE BECOMES DUE AND PAYABLE PRIOR TO ITS SPECIFIED MATURITY AS A
RESULT OF AN EVENT OF DEFAULT (HOWEVER DESCRIBED).


 


19.4.3                  ANY COMMITMENT FOR ANY FINANCIAL INDEBTEDNESS OF THE
BORROWER IS CANCELLED OR SUSPENDED BY A CREDITOR OF THE BORROWER AS A RESULT OF
AN EVENT OF DEFAULT (HOWEVER DESCRIBED).


 


19.4.4                  ANY CREDITOR OF THE BORROWER BECOMES ENTITLED TO DECLARE
ANY FINANCIAL INDEBTEDNESS OF THE BORROWER DUE AND PAYABLE PRIOR TO ITS
SPECIFIED MATURITY AS A RESULT OF AN EVENT OF DEFAULT (HOWEVER DESCRIBED).


 


19.4.5                  NO EVENT OF DEFAULT WILL OCCUR UNDER THIS CLAUSE 19.4 IF
THE AGGREGATE AMOUNT OF FINANCIAL INDEBTEDNESS OR COMMITMENT FOR FINANCIAL
INDEBTEDNESS FALLING WITHIN SUB-CLAUSES 19.4.1 TO 19.4.4 ABOVE IS LESS THAN
$1,000,000 (OR ITS EQUIVALENT IN ANOTHER CURRENCY OR CURRENCIES).

 

22

--------------------------------------------------------------------------------


 


19.5      INSOLVENCY


 


19.5.1                  THE BORROWER IS UNABLE OR ADMITS INABILITY TO PAY ITS
DEBTS AS THEY FALL DUE, SUSPENDS MAKING PAYMENTS ON ANY OF ITS DEBTS OR, BY
REASON OF ACTUAL OR ANTICIPATED FINANCIAL DIFFICULTIES, COMMENCES NEGOTIATIONS
WITH ONE OR MORE OF ITS CREDITORS WITH A VIEW TO RESCHEDULING ANY OF ITS
INDEBTEDNESS.


 


19.5.2                  THE VALUE OF THE ASSETS OF THE BORROWER IS LESS THAN ITS
LIABILITIES (TAKING INTO ACCOUNT CONTINGENT AND PROSPECTIVE LIABILITIES).


 


19.5.3                  A MORATORIUM IS DECLARED IN RESPECT OF ANY INDEBTEDNESS
OF THE BORROWER.


 


19.6      INSOLVENCY PROCEEDINGS


 

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 


19.6.1                  THE SUSPENSION OF PAYMENTS, A MORATORIUM OF ANY
INDEBTEDNESS, WINDING-UP, DISSOLUTION, ADMINISTRATION OR REORGANISATION (BY WAY
OF VOLUNTARY ARRANGEMENT, SCHEME OF ARRANGEMENT OR OTHERWISE) OF THE BORROWER
OTHER THAN A SOLVENT LIQUIDATION OR REORGANISATION OF THE BORROWER;


 


19.6.2                  A COMPOSITION, COMPROMISE, ASSIGNMENT OR ARRANGEMENT
WITH ANY CREDITOR OF THE BORROWER;


 


19.6.3                  THE APPOINTMENT OF A LIQUIDATOR (OTHER THAN IN RESPECT
OF A SOLVENT LIQUIDATION OF THE BORROWER), RECEIVER, ADMINISTRATIVE RECEIVER,
ADMINISTRATOR, COMPULSORY MANAGER OR OTHER SIMILAR OFFICER IN RESPECT OF THE
BORROWER OR ANY OF ITS ASSETS; OR


 


19.6.4                  ENFORCEMENT OF ANY SECURITY OVER ANY ASSETS OF THE
BORROWER,


 

or any analogous procedure or step is taken in any jurisdiction.

 


19.7      CREDITORS’ PROCESS


 

Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of the Borrower.

 


19.8      UNLAWFULNESS


 

It is or becomes unlawful for the Borrower to perform any of its obligations
under the Finance Documents.

 


19.9      REPUDIATION


 

The Borrower repudiates a Finance Document or evidences an intention to
repudiate a Finance Document.

 


19.10    GUARANTEE DEFAULT


 


19.10.1           IT IS OR BECOMES UNLAWFUL FOR THE GUARANTOR TO PERFORM ANY OF
ITS OBLIGATIONS UNDER THE GUARANTEE.


 


19.10.2           THE GUARANTOR REPUDIATES THE GUARANTEE OR EVIDENCES AN
INTENTION TO REPUDIATE THE GUARANTEE.

 

23

--------------------------------------------------------------------------------


 


19.10.3           THE GUARANTOR BREACHES ANY TERM OF THE GUARANTEE OR FAILS TO
PERFORM ANY OF ITS OBLIGATIONS UNDER THE GUARANTEE.


 


19.11    GUARANTOR CROSS DEFAULT


 

Any event of default (howsoever described) occurs under the Guarantor Credit
Agreement.

 


19.12    MATERIAL ADVERSE CHANGE


 

Any event or circumstance occurs which the Lender reasonably believes might have
a Material Adverse Effect.

 


19.13    ACCELERATION


 

On and at any time after the occurrence of an Event of Default the Lender may,
by notice to the Borrower:

 


19.13.1           CANCEL THE FACILITY WHEREUPON THE FACILITY SHALL IMMEDIATELY
BE CANCELLED;


 


19.13.2           DECLARE THAT ALL OR PART OF THE LOANS, TOGETHER WITH ACCRUED
INTEREST, AND ALL OTHER AMOUNTS ACCRUED OR OUTSTANDING UNDER THE FINANCE
DOCUMENTS BE IMMEDIATELY DUE AND PAYABLE, WHEREUPON THEY SHALL BECOME
IMMEDIATELY DUE AND PAYABLE; AND/OR


 


19.13.3           DECLARE THAT ALL OR PART OF THE LOANS BE PAYABLE ON DEMAND,
WHEREUPON THEY SHALL IMMEDIATELY BECOME PAYABLE ON DEMAND BY THE LENDER.


 


20.        CHANGES TO THE LENDER


 


20.1      ASSIGNMENTS BY THE LENDER


 

The Lender may assign any of its rights to another bank or financial institution
or to a trust, fund or other entity which is regularly engaged in or established
for the purpose of making, purchasing or investing in loans, securities or other
financial assets (the “New Lender”).

 


20.2      CONDITIONS OF ASSIGNMENT


 


20.2.1                  AN ASSIGNMENT WILL ONLY BE EFFECTIVE ON:


 

(A)                    RECEIPT BY THE BORROWER OF WRITTEN CONFIRMATION FROM THE
NEW LENDER (IN FORM AND SUBSTANCE SATISFACTORY TO THE BORROWER (ACTING
REASONABLY)) THAT THE NEW LENDER WILL ASSUME THE SAME OBLIGATIONS TO THE OTHER
PARTIES AS IT WOULD HAVE BEEN UNDER IF IT WAS THE LENDER; AND

 

(B)                    PERFORMANCE BY THE LENDER OF ALL “KNOW YOUR CUSTOMER” OR
OTHER SIMILAR CHECKS UNDER ALL APPLICABLE LAWS AND REGULATIONS IN RELATION TO
SUCH ASSIGNMENT TO A NEW LENDER, THE COMPLETION OF WHICH THE LENDER SHALL
PROMPTLY NOTIFY TO THE NEW LENDER.

 


20.2.2                  IF:


 

(A)                    THE LENDER ASSIGNS ANY OF ITS RIGHTS UNDER THE FINANCE
DOCUMENTS OR CHANGES ITS FACILITY OFFICE; AND

 

24

--------------------------------------------------------------------------------


 

(B)                    AS A RESULT OF CIRCUMSTANCES EXISTING AT THE DATE THE
ASSIGNMENT OR CHANGE OCCURS, THE BORROWER WOULD BE OBLIGED TO MAKE A PAYMENT TO
THE NEW LENDER (OR THE LENDER ACTING THROUGH ITS NEW FACILITY OFFICE) UNDER
CLAUSE 11 (TAX GROSS-UP AND INDEMNITIES) OR CLAUSE 12 (INCREASED COSTS),

 

then the New Lender (or the Lender acting through its new Facility Office) is
only entitled to receive payment under those Clauses to the same extent as the
Lender (or the Lender acting through its previous Facility Office) would have
been if the assignment or change had not occurred.

 


20.3      LIMITATION OF RESPONSIBILITY OF THE LENDER


 


20.3.1                  UNLESS EXPRESSLY AGREED TO THE CONTRARY, THE LENDER
MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY TO A NEW
LENDER FOR:


 

(A)                    THE LEGALITY, VALIDITY, EFFECTIVENESS, ADEQUACY OR
ENFORCEABILITY OF THE FINANCE DOCUMENTS OR ANY OTHER DOCUMENTS;

 

(B)                    THE FINANCIAL CONDITION OF THE BORROWER;

 

(C)                     THE PERFORMANCE AND OBSERVANCE BY THE BORROWER OF ITS
OBLIGATIONS UNDER THE FINANCE DOCUMENTS OR ANY OTHER DOCUMENTS; OR

 

(D)                    THE ACCURACY OF ANY STATEMENTS (WHETHER WRITTEN OR ORAL)
MADE IN OR IN CONNECTION WITH ANY FINANCE DOCUMENT OR ANY OTHER DOCUMENT,

 

and any representations or warranties implied by law are excluded.

 


20.3.2                  EACH NEW LENDER CONFIRMS TO THE LENDER THAT IT:


 

(A)                    HAS MADE (AND SHALL CONTINUE TO MAKE) ITS OWN INDEPENDENT
INVESTIGATION AND ASSESSMENT OF THE FINANCIAL CONDITION AND AFFAIRS OF THE
BORROWER AND ITS RELATED ENTITIES IN CONNECTION WITH THIS AGREEMENT AND HAS NOT
RELIED EXCLUSIVELY ON ANY INFORMATION PROVIDED TO IT BY THE LENDER IN CONNECTION
WITH ANY FINANCE DOCUMENT; AND

 

(B)                    WILL CONTINUE TO MAKE ITS OWN INDEPENDENT APPRAISAL OF
THE CREDITWORTHINESS OF THE BORROWER AND ITS RELATED ENTITIES WHILST ANY AMOUNT
IS OR MAY BE OUTSTANDING UNDER THE FINANCE DOCUMENTS OR ANY COMMITMENT IS IN
FORCE.

 


20.3.3                  NOTHING IN ANY FINANCE DOCUMENT OBLIGES THE LENDER TO:


 

(A)                    ACCEPT A RE-ASSIGNMENT FROM A NEW LENDER OF ANY OF THE
RIGHTS ASSIGNED UNDER THIS CLAUSE 20; OR

 

(B)                    SUPPORT ANY LOSSES DIRECTLY OR INDIRECTLY INCURRED BY THE
NEW LENDER BY REASON OF THE NON-PERFORMANCE BY THE BORROWER OF ITS OBLIGATIONS
UNDER THE FINANCE DOCUMENTS OR OTHERWISE.

 

25

--------------------------------------------------------------------------------


 


20.4      DISCLOSURE OF INFORMATION


 

The Lender may disclose to any of its Affiliates and any other person:

 


20.4.1                  TO (OR THROUGH) WHOM THE LENDER ASSIGNS (OR
MAY POTENTIALLY ASSIGN) ALL OR ANY OF ITS RIGHTS UNDER THIS AGREEMENT;


 


20.4.2                  WITH (OR THROUGH) WHOM THE LENDER ENTERS INTO (OR
MAY POTENTIALLY ENTER INTO) ANY SUB-PARTICIPATION IN RELATION TO, OR ANY OTHER
TRANSACTION UNDER WHICH PAYMENTS ARE TO BE MADE BY REFERENCE TO, THIS AGREEMENT
OR THE BORROWER; OR


 


20.4.3                  TO WHOM, AND TO THE EXTENT THAT, INFORMATION IS REQUIRED
TO BE DISCLOSED BY ANY APPLICABLE LAW OR REGULATION,


 

any information about the Borrower and the Finance Documents as the Lender shall
consider appropriate.

 


21.        CHANGES TO THE BORROWER


 

The Borrower may not assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 


22.        CONDUCT OF BUSINESS BY THE LENDER


 


22.1      NO PROVISION OF THIS AGREEMENT WILL:


 


22.1.1                  INTERFERE WITH THE RIGHT OF THE LENDER TO ARRANGE ITS
AFFAIRS (TAX OR OTHERWISE) IN WHATEVER MANNER IT THINKS FIT;


 


22.1.2                  OBLIGE THE LENDER TO INVESTIGATE OR CLAIM ANY CREDIT,
RELIEF, REMISSION OR REPAYMENT AVAILABLE TO IT OR THE EXTENT, ORDER AND MANNER
OF ANY CLAIM; OR


 


22.1.3                  OBLIGE THE LENDER TO DISCLOSE ANY INFORMATION RELATING
TO ITS AFFAIRS (TAX OR OTHERWISE) OR ANY COMPUTATIONS IN RESPECT OF TAX.


 


23.        PAYMENT MECHANICS


 


23.1      PAYMENTS TO THE LENDER


 


23.1.1                  ON EACH DATE ON WHICH THE BORROWER IS REQUIRED TO MAKE A
PAYMENT UNDER A FINANCE DOCUMENT, THE BORROWER SHALL MAKE THE SAME AVAILABLE TO
THE LENDER (UNLESS A CONTRARY INDICATION APPEARS IN A FINANCE DOCUMENT) FOR
VALUE ON THE DUE DATE AT THE TIME AND IN SUCH FUNDS SPECIFIED BY THE LENDER AS
BEING CUSTOMARY AT THE TIME FOR SETTLEMENT OF TRANSACTIONS IN THE RELEVANT
CURRENCY IN THE PLACE OF PAYMENT.


 


23.1.2                  PAYMENT SHALL BE MADE TO THE RELEVANT ACCOUNTS BELOW (OR
SUCH OTHER ACCOUNT AS THE LENDER MAY SPECIFY FOR SUCH PURPOSES):


 


PAYMENTS IN DOLLARS


 


PAY TO (NAME OF BANK):  J P MORGAN CHASE NEW YORK


 


SWIFT ADDRESS:  CHASUS33XXX

 

26

--------------------------------------------------------------------------------


 


ACCOUNT NO:  0010962009


 


ACCOUNT NAME: J P MORGAN CHASE BANK, LONDON


 


SWIFT:  CHASGB2L


 


REF:  EUROPEAN LOANS “GOOD ‘N’ NATURAL LIMITED”


 


PAYMENTS IN STERLING


 


PAY TO (NAME OF BANK): J P MORGAN CHASE BANK, LONDON (CHASGB2L)


 


ADDRESS:                                                 DIRECT SORT CODE
60-92-42


 


REFERENCE:                                     ATTN LDNLOANS/ GOOD ‘N’ NATURAL
LIMITED

 


23.2      PAYMENTS TO THE BORROWER


 


23.2.1                  ON EACH DATE ON WHICH THIS AGREEMENT REQUIRES AN AMOUNT
TO BE PAID BY THE LENDER, THE LENDER SHALL MAKE THE SAME AVAILABLE TO THE
BORROWER IN SUCH FUNDS AND TO SUCH ACCOUNT WITH SUCH BANK AS THE BORROWER SHALL
SPECIFY FROM TIME TO TIME.


 


23.2.2                  A PAYMENT WILL BE DEEMED TO HAVE BEEN MADE BY THE LENDER
ON THE DATE ON WHICH IT WAS REQUIRED TO BE MADE UNDER THIS AGREEMENT IF THE
LENDER HAS, ON OR BEFORE THAT DATE, TAKEN STEPS TO MAKE THAT PAYMENT IN
ACCORDANCE WITH THE REGULATIONS OR OPERATING PROCEDURES OF THE CLEARING SYSTEM
USED BY THE LENDER IN ORDER TO MAKE THE PAYMENT.


 


23.3      DISTRIBUTIONS TO THE BORROWER


 

The Lender may (with the consent of the Borrower or in accordance with Clause 24
(Set-off)) apply any amount received by it for the Borrower in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from the Borrower under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 


23.4      PARTIAL PAYMENTS


 


23.4.1                  IF THE LENDER RECEIVES A PAYMENT THAT IS INSUFFICIENT TO
DISCHARGE ALL THE AMOUNTS THEN DUE AND PAYABLE BY THE BORROWER UNDER THE FINANCE
DOCUMENTS, THE LENDER SHALL APPLY THAT PAYMENT TOWARDS THE OBLIGATIONS OF THE
BORROWER UNDER THE FINANCE DOCUMENTS IN THE FOLLOWING ORDER:


 

(A)       FIRST, IN OR TOWARDS PAYMENT PRO RATA OF ANY UNPAID FEES, COSTS AND
EXPENSES OF THE LENDER UNDER THE FINANCE DOCUMENTS;

 

(B)       SECONDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY ACCRUED INTEREST OR
COMMISSION DUE BUT UNPAID UNDER THIS AGREEMENT;

 

(C)       THIRDLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY PRINCIPAL DUE BUT
UNPAID UNDER THIS AGREEMENT; AND

 

27

--------------------------------------------------------------------------------


 

(D)       FOURTHLY, IN OR TOWARDS PAYMENT PRO RATA OF ANY OTHER SUM DUE BUT
UNPAID UNDER THE FINANCE DOCUMENTS.

 


23.4.2                  THE LENDER MAY VARY THE ORDER SET OUT IN PARAGRAPHS
(B) TO (D) OF SUB-CLAUSE 23.4.1 ABOVE.


 


23.4.3                  SUB-CLAUSES 23.4.1 AND 23.4.2 ABOVE WILL OVERRIDE ANY
APPROPRIATION MADE BY THE BORROWER.


 


23.5      NO SET-OFF BY THE BORROWER


 

All payments to be made by the Borrower under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 


23.6      BUSINESS DAYS


 


23.6.1                  ANY PAYMENT WHICH IS DUE TO BE MADE ON A DAY THAT IS NOT
A BUSINESS DAY SHALL BE MADE ON THE NEXT BUSINESS DAY IN THE SAME CALENDAR MONTH
(IF THERE IS ONE) OR THE PRECEDING BUSINESS DAY (IF THERE IS NOT).


 


23.6.2                  DURING ANY EXTENSION OF THE DUE DATE FOR PAYMENT OF ANY
PRINCIPAL OR UNPAID SUM UNDER THIS AGREEMENT INTEREST IS PAYABLE ON THE
PRINCIPAL OR UNPAID SUM AT THE RATE PAYABLE ON THE ORIGINAL DUE DATE.


 


23.7      CURRENCY OF ACCOUNT


 


23.7.1                  SUBJECT TO SUB-CLAUSES 23.7.2 TO 23.7.5 BELOW, THE BASE
CURRENCY IS THE CURRENCY OF ACCOUNT AND PAYMENT FOR ANY SUM DUE FROM THE
BORROWER UNDER ANY FINANCE DOCUMENT.


 


23.7.2                  A REPAYMENT OF A LOAN OR UNPAID SUM OR A PART OF A LOAN
OR UNPAID SUM SHALL BE MADE IN THE CURRENCY IN WHICH THAT LOAN OR UNPAID SUM IS
DENOMINATED ON ITS DUE DATE.


 


23.7.3                  EACH PAYMENT OF INTEREST SHALL BE MADE IN THE CURRENCY
IN WHICH THE SUM IN RESPECT OF WHICH THE INTEREST IS PAYABLE WAS DENOMINATED
WHEN THAT INTEREST ACCRUED.


 


23.7.4                  EACH PAYMENT IN RESPECT OF COSTS, EXPENSES OR TAXES
SHALL BE MADE IN THE CURRENCY IN WHICH THE COSTS, EXPENSES OR TAXES ARE
INCURRED.


 


23.7.5                  ANY AMOUNT EXPRESSED TO BE PAYABLE IN A CURRENCY OTHER
THAN THE BASE CURRENCY SHALL BE PAID IN THAT OTHER CURRENCY.


 


23.8      CHANGE OF CURRENCY


 


23.8.1                  UNLESS OTHERWISE PROHIBITED BY LAW, IF MORE THAN ONE
CURRENCY OR CURRENCY UNIT ARE AT THE SAME TIME RECOGNISED BY THE CENTRAL BANK OF
ANY COUNTRY AS THE LAWFUL CURRENCY OF THAT COUNTRY, THEN:


 

(A)                    ANY REFERENCE IN THE FINANCE DOCUMENTS TO, AND ANY
OBLIGATIONS ARISING UNDER THE FINANCE DOCUMENTS IN, THE CURRENCY OF THAT COUNTRY
SHALL BE

 

28

--------------------------------------------------------------------------------


 

TRANSLATED INTO, OR PAID IN, THE CURRENCY OR CURRENCY UNIT OF THAT COUNTRY
DESIGNATED BY THE LENDER (AFTER CONSULTATION WITH THE BORROWER); AND

 

(B)                    ANY TRANSLATION FROM ONE CURRENCY OR CURRENCY UNIT TO
ANOTHER SHALL BE AT THE OFFICIAL RATE OF EXCHANGE RECOGNISED BY THE CENTRAL BANK
FOR THE CONVERSION OF THAT CURRENCY OR CURRENCY UNIT INTO THE OTHER, ROUNDED UP
OR DOWN BY THE LENDER (ACTING REASONABLY).

 


23.8.2                  IF A CHANGE IN ANY CURRENCY OF A COUNTRY OCCURS, THIS
AGREEMENT WILL, TO THE EXTENT THE LENDER (ACTING REASONABLY AND AFTER
CONSULTATION WITH THE BORROWER) SPECIFIES TO BE NECESSARY, BE AMENDED TO COMPLY
WITH ANY GENERALLY ACCEPTED CONVENTIONS AND MARKET PRACTICE IN THE LONDON
INTERBANK MARKET AND OTHERWISE TO REFLECT THE CHANGE IN CURRENCY.


 


24.                         SET-OFF


 

The Lender may set off any matured obligation due from the Borrower under the
Finance Documents (to the extent beneficially owned by the Lender) against any
matured obligation owed by the Lender to the Borrower, regardless of the place
of payment, booking branch or currency of either obligation. If the obligations
are in different currencies, the Lender may convert either obligation at a
market rate of exchange in its usual course of business for the purpose of the
set-off.

 


25.        NOTICES


 


25.1      COMMUNICATIONS IN WRITING


 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 


25.2      ADDRESSES


 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 


25.2.1                  IN THE CASE OF THE BORROWER, THAT IDENTIFIED WITH ITS
NAME BELOW; AND


 


25.2.2                  IN THE CASE OF THE LENDER, THAT IDENTIFIED WITH ITS NAME
BELOW OTHER THAN IN RELATION TO OPERATIONAL MATTERS (SUCH AS UTILISATION
REQUESTS) WHICH SHOULD BE SENT TO:


 

European Loan Operations
4th Floor Prestige Knowledge Park
Near Marathalli Junction, Outer Ring Road
Kadabeesanahalli
Vathur Hobli
Bangalore
560087

 

For the attention of:

 

Bipin Tiwari/Sharath S Shetty/Karthikesh Ema/Veena B Gowda

 

29

--------------------------------------------------------------------------------


 

Fax:

 

+ 44 (0)20 7492 3297

+ 44 (0)20 7492 3298

 


OR ANY SUBSTITUTE ADDRESS, FAX NUMBER OR DEPARTMENT OR OFFICER AS THE PARTY
MAY NOTIFY TO THE LENDER (OR THE LENDER MAY NOTIFY TO THE OTHER PARTIES, IF A
CHANGE IS MADE BY THE LENDER) BY NOT LESS THAN FIVE BUSINESS DAYS’ NOTICE.


 


25.3      DELIVERY


 


25.3.1                  ANY COMMUNICATION OR DOCUMENT MADE OR DELIVERED BY ONE
PERSON TO ANOTHER UNDER OR IN CONNECTION WITH THE FINANCE DOCUMENTS WILL ONLY BE
EFFECTIVE:


 

(A)                    IF BY WAY OF FAX, WHEN RECEIVED IN LEGIBLE FORM; OR

 

(B)                    IF BY WAY OF LETTER, WHEN IT HAS BEEN LEFT AT THE
RELEVANT ADDRESS OR FIVE BUSINESS DAYS AFTER BEING DEPOSITED IN THE POST POSTAGE
PREPAID IN AN ENVELOPE ADDRESSED TO IT AT THAT ADDRESS,

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 25.2 (Addresses), if addressed to that department
or officer.

 


25.3.2                  ANY COMMUNICATION OR DOCUMENT TO BE MADE OR DELIVERED TO
THE LENDER WILL BE EFFECTIVE ONLY WHEN ACTUALLY RECEIVED BY THE LENDER AND THEN
ONLY IF IT IS EXPRESSLY MARKED FOR THE ATTENTION OF THE DEPARTMENT OR OFFICER
IDENTIFIED WITH THE LENDER’S SIGNATURE BELOW (OR ANY SUBSTITUTE DEPARTMENT OR
OFFICER AS THE LENDER SHALL SPECIFY FOR THIS PURPOSE).


 


25.4      ENGLISH LANGUAGE


 


25.4.1                  ANY NOTICE GIVEN UNDER OR IN CONNECTION WITH ANY FINANCE
DOCUMENT MUST BE IN ENGLISH.


 


25.4.2                  ALL OTHER DOCUMENTS PROVIDED UNDER OR IN CONNECTION WITH
ANY FINANCE DOCUMENT MUST BE:


 

(A)                    IN ENGLISH; OR

 

(B)                    IF NOT IN ENGLISH, AND IF SO REQUIRED BY THE LENDER,
ACCOMPANIED BY A CERTIFIED ENGLISH TRANSLATION AND, IN THIS CASE, THE ENGLISH
TRANSLATION WILL PREVAIL UNLESS THE DOCUMENT IS A CONSTITUTIONAL, STATUTORY OR
OTHER OFFICIAL DOCUMENT.

 


26.        CALCULATIONS AND CERTIFICATES


 


26.1      ACCOUNTS


 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender are prima facie evidence of the matters to which they relate.

 

30

--------------------------------------------------------------------------------


 


26.2      CERTIFICATES AND DETERMINATIONS


 

Any certification or determination by the Lender of a rate or amount under any
Finance Document is, in the absence of manifest error, conclusive evidence of
the matters to which it relates.

 


26.3      DAY COUNT CONVENTION


 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days for any amounts in dollars and 365 days for any
amounts in sterling.

 


27.        PARTIAL INVALIDITY


 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 


28.        REMEDIES AND WAIVERS


 

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 


29.        AMENDMENTS AND WAIVERS


 

Any term of the Finance Documents may be amended or waived only with the consent
of the Lender and the Borrower and any such amendment or waiver will be binding
on all Parties.

 


30.        COUNTERPARTS


 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 


31.        GOVERNING LAW


 

This Agreement is governed by English law.

 

31

--------------------------------------------------------------------------------


 


32.        ENFORCEMENT


 


32.1      JURISDICTION


 


32.1.1                  THE COURTS OF ENGLAND HAVE EXCLUSIVE JURISDICTION TO
SETTLE ANY DISPUTE ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
(INCLUDING A DISPUTE REGARDING THE EXISTENCE, VALIDITY OR TERMINATION OF THIS
AGREEMENT) (A “DISPUTE”).


 


32.1.2                  THE PARTIES AGREE THAT THE COURTS OF ENGLAND ARE THE
MOST APPROPRIATE AND CONVENIENT COURTS TO SETTLE DISPUTES AND ACCORDINGLY NO
PARTY WILL ARGUE TO THE CONTRARY.


 


32.1.3                  THIS CLAUSE 32.1 IS FOR THE BENEFIT OF THE LENDER ONLY.
AS A RESULT, THE LENDER SHALL NOT BE PREVENTED FROM TAKING PROCEEDINGS RELATING
TO A DISPUTE IN ANY OTHER COURTS WITH JURISDICTION. TO THE EXTENT ALLOWED BY
LAW, THE LENDER MAY TAKE CONCURRENT PROCEEDINGS IN ANY NUMBER OF JURISDICTIONS.


 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 1

CONDITIONS PRECEDENT

 

(a)                                     A copy of the constitutional documents
of the Borrower.

 

(b)                                     A copy of a resolution of the board of
directors of the Borrower:

 

(i)                        approving the terms of, and the transactions
contemplated by, the Finance Documents and resolving that it execute the Finance
Documents;

 

(ii)                     authorising a specified person or persons to execute
the Finance Documents on its behalf; and

 

(iii)                  authorising a specified person or persons, on its behalf,
to sign and/or despatch all documents and notices (including, if relevant, any
Utilisation Request and Selection Notice) to be signed and/or despatched by it
under or in connection with the Finance Documents.

 

(c)                                      A specimen of the signature of each
person authorised by the resolution referred to in paragraph (b) above.

 

(d)                                     A certificate of the Borrower (signed by
a director or the company secretary) confirming that borrowing the Facility
would not cause any borrowing or similar limit binding on the Borrower to be
exceeded.

 

(e)                                      A certificate of the Borrower (signed
by a director or the company secretary) certifying that each copy document
relating to it specified in paragraphs (a) to (c) (inclusive)in this Schedule 1
is correct, complete and in full force and effect as at a date no earlier than
the date of this Agreement.

 

(f)                                       Evidence that the costs and expenses
(if any) then due from the Borrower pursuant to Clause 15 (Costs and expenses)
have been paid or will be paid by the first Utilisation Date.

 

(g)                                      The Guarantee duly executed by the
Guarantor and in form and substance satisfactory to the Lender.

 

(h)                                     A copy of a resolution of the board of
directors of the Guarantor approving the terms of, and the transactions
contemplated by, the Guarantee Documents and resolving that it execute the
Guarantee.

 

(i)                                         An up to date incumbency certificate
of the Guarantor setting out the names and specimen signatures of each person
authorised to execute the Guarantee on its behalf.

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 2

REQUESTS

 

Part A

Utilisation Request

 

From:               Good ‘N’ Natural Limited

 

To:                                      JPMorgan Chase Bank, N.A., London
Branch

 

European Loan Operations
4th Floor Prestige Knowledge Park
Near Marathalli Junction, Outer Ring Road
Kadabeesanahalli
Vathur Hobli
Bangalore
560087

 

Contact names, Telephone, Email:

 

Bipin Tiwari
Tel:  91-80-41760739
Email: bipin.s.tiwari@jpmchase.com

 

Sharath S Shetty
Tel:  91-80-41760744
Emai:  sharath.s.shetty@jpmchase.com

 

Karthikesh Ema       
Tel:  91-80-41760743
Email:  karthikesh.b.ema@jpmchase.com

 

Veena B Gowda
Tel:  91-80-41760745
Email:  veena.b.gowda@jpmchase.com

 

Fax Numbers:

 

44 (0)20 7492 3297

44 (0)20 7492 3298

 

 

Dated:

 

Dear Sirs

 

Good ‘N’ Natural Limited – $18,000,000 Facility Agreement

 

dated [     ] 2006 (the “Agreement”)

 

1.                                We refer to the Agreement. This is a
Utilisation Request. Terms defined in the Agreement have the same meaning in
this Utilisation Request unless given a different meaning in this Utilisation
Request.

 

34

--------------------------------------------------------------------------------


 

2.                                We wish to borrow a Loan on the following
terms:

 

Proposed Utilisation Date:

[     ] (or, if that is not a Business Day, the next Business Day)

 

 

Currency of Loan:

Dollars/Sterling

 

 

Amount:

[           ] or, if less, the Available Facility

 

 

Interest Period:

[                 ]

 

3.                                We confirm that each condition specified in
Clause 4.2 (Further conditions precedent) is satisfied on the date of this
Utilisation Request.

 

4.                                The proceeds of this Loan should be credited
to [account].

 

5.                                This Utilisation Request is irrevocable.

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

authorised signatory for

 

 

Good ‘N’ Natural Limited

 

 

35

--------------------------------------------------------------------------------


 

Part B
Selection Notice

 

From:                        Good ‘N’ Natural Limited

 

To:                                      JPMorgan Chase Bank, N.A., London
Branch

 

European Loan Operations
4th Floor Prestige Knowledge Park
Near Marathalli Junction, Outer Ring Road
Kadabeesanahalli
Vathur Hobli
Bangalore
560087

 

Contact names, Telephone, Email:

 

Bipin Tiwari
Tel:  91-80-41760739
Email: bipin.s.tiwari@jpmchase.com

 

Sharath S Shetty
Tel:  91-80-41760744
Emai:  sharath.s.shetty@jpmchase.com

 

Karthikesh Ema       
Tel:  91-80-41760743
Email:  karthikesh.b.ema@jpmchase.com

 

Veena B Gowda
Tel:  91-80-41760745
Email:  veena.b.gowda@jpmchase.com

 

Fax Numbers:

 

44 (0)20 7492 3297

44 (0)20 7492 3298

 

 

Dated:                    [           ]

 

Dear Sirs

 

Good ‘N’ Natural Limited – US$18,000,000 Facility Agreement
dated [           ] 2006 (the “Agreement”)

 

1.                                We refer to the Agreement. This is a Selection
Notice. Terms defined in the Agreement have the same meaning in this Selection
Notice unless given a different meaning in this Selection Notice.

 

2.                                We refer to the following Loan in
[Dollars/Sterling] with an Interest Period ending on [date].

 

36

--------------------------------------------------------------------------------


 

3.                                [We request that the above Loan be divided
into [             ] Loans in the same currency and with the following Interest
Periods:     [         ]]

 

or

 

[We request that the next Interest Period for the above Loan[s] is [      ]].

 

4.                                This Selection Notice is irrevocable.

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

 

 

authorised signatory for

 

 

Good ‘N’ Natural Limited

 

 

37

--------------------------------------------------------------------------------


 

SCHEDULE 3
MANDATORY COST FORMULAE

 

1.                                The Mandatory Cost is an addition to the
interest rate in relation to the cost of compliance with (a) the requirements of
the Bank of England and/or the Financial Services Authority (or, in either case,
any other authority which replaces all or any of its functions) or (b) the
requirements of the European Central Bank.

 

2.                                On the first day of each Interest Period (or
as soon as possible thereafter) the Lender shall calculate a rate (the
“Additional Cost Rate”) in accordance with the paragraphs set out below
(expressed as a percentage rate per annum).

 

3.                                The Additional Cost Rate for the Lender if
lending from a Facility Office in a Participating Member State will be the
percentage determined by the Lender as the cost of complying with the minimum
reserve requirements of the European Central Bank.

 

4.                                The Additional Cost Rate for the Lender if
lending from a Facility Office in the United Kingdom will be calculated by the
Lender as follows:

 

(a)                                     in relation to a domestic sterling Loan:

 

 

AB + C(B – D) + E x 0.01

per cent. per annum

 

100 – (A + C)

 

(b)                                     in relation to a Loan in dollars:

 

 

E x 0.01

per cent. per annum.

 

300

 

--------------------------------------------------------------------------------

Where:

 

A                                            is the percentage of Eligible
Liabilities (assuming these to be in excess of any stated minimum) which the
Lender is from time to time required to maintain as an interest free cash ratio
deposit with the Bank of England to comply with cash ratio requirements.

 

B                                            is the percentage rate of interest
(excluding the Margin and the Mandatory Cost) payable for the relevant Interest
Period on the Loan.

 

C                                            is the percentage (if any) of
Eligible Liabilities which the Lender is required from time to time to maintain
as interest bearing Special Deposits with the Bank of England.

 

D                                            is the percentage rate per annum
payable by the Bank of England to the Lender on interest bearing Special
Deposits.

 

E                                             is the rate of charge payable by
the Lender to the Financial Services Authority pursuant to the Fees
Rules (calculated for this purpose by the Lender as being

 

38

--------------------------------------------------------------------------------


 

the average of the Fee Tariffs applicable to the Lender) and expressed in pounds
per £1,000,000 of the Tariff Base of the Lender.

 

5.                                For the purposes of this Schedule:

 

(a)                                     “Eligible Liabilities” and “Special
Deposits” have the meanings given to them from time to time under or pursuant to
the Bank of England Act 1998 or (as may be appropriate) by the Bank of England;

 

(b)                                     “Fees Rules” means the rules on periodic
fees contained in the FSA Supervision Manual or such other law or regulation as
may be in force from time to time in respect of the payment of fees for the
acceptance of deposits;

 

(c)                                      “Fee Tariffs” means the fee tariffs
specified in the Fees Rules under the activity group A.1 Deposit acceptors
(ignoring any minimum fee or zero rated fee required pursuant to the Fees
Rules but taking into account any applicable discount rate); and

 

(d)                                     “Tariff Base” has the meaning given to
it in, and will be calculated in accordance with, the Fees Rules.

 

6.                                In application of the above formulae, A, B, C
and D will be included in the formulae as percentages (i.e. 5 per cent. will be
included in the formula as 5 and not as 0.05). A negative result obtained by
subtracting D from B shall be taken as zero. The resulting figures shall be
rounded to four decimal places.

 

7.                                The Lender shall have no liability to any
person if such determination results in an Additional Cost Rate which over or
under compensates the Lender.

 

8.                                Any determination by the Lender pursuant to
this Schedule in relation to a formula, the Mandatory Cost, an Additional Cost
Rate or any amount payable to the Lender shall, in the absence of manifest
error, be conclusive and binding on all Parties.

 

9.                                The Lender may from time to time, after
consultation with the Borrower determine and notify to all Parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

 

39

--------------------------------------------------------------------------------


 

SCHEDULE 4
TIMETABLES

 

 

 

Loans in
dollars

 

Loans in
domestic sterling

 

 

 

 

 

Delivery of a duly completed Utilisation Request (Clause 5.1 (Delivery of a
Utilisation Request) or a Selection Notice (Clause 9.1 (Selection of Interest
Periods))

 

U-3

9.30am

 

U-1

9.30am

 

 

 

 

 

Lender determines the Base Currency equivalent (for commitment utilization
purposes) where an amount of a Loan in the Optional Currency has been requested
i.e. on delivery of a Utilisation request)

 

—

 

U-1

9.30am

 

 

 

 

 

Lender determines amount of the Loan in Optional Currency converted into from
the Base Currency (i.e. on delivery of a Utilisation request)

 

—

 

U-1

9.30am

 

 

 

 

 

LIBOR is fixed

 

Quotation Day as of 11:00 a.m. London time

 

Quotation Day as of 11:00 a.m.

 

--------------------------------------------------------------------------------

“U” = date of utilisation

 

“U - X” = X Business Days prior to date of utilisation

 

40

--------------------------------------------------------------------------------


 

SIGNATURES

 

THE BORROWER

 

GOOD ‘N’ NATURAL LIMITED

 

By:

/s/ Barry Vickers

 

 

 

 

Name:

Barry Vickers

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Address:

Samuel Ryder House

 

 

Townsend Drive

 

 

Attleborough Fields

 

 

Nuneaton

 

 

Warwickshire

 

 

CV11 6XW

 

 

 

 

Fax:

02476-320034

 

 

 

 

Attention:

Mr. R. Craddock

 

 

 

 

 

THE LENDER

 

JPMORGAN CHASE BANK, N.A., LONDON BRANCH

 

By:

/s/ Alastair Stevenson

 

 

 

Name:

Alastair Stevenson

 

 

Title:

Managing Director

 

 

Address:

125 London Wall

 

London EC2Y 5AJ

 

 

Fax:

+44 20 7777 4781

 

 

Attention:

Alastair Stevenson

 

41

--------------------------------------------------------------------------------
